Citation Nr: 1448183	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a thyroid condition, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for  chronic obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diabetes, prostate cancer and a thyroid condition, to include as a result from exposure to Agent Orange during his service in the Republic of Vietnam.  He also seeks entitlement to service connection for COPD, which he asserts onset during active duty.  

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran served in the Republic of Vietnam and thus, he is presumed to have been exposed to herbicides during such service.  38 C.F.R. §§ 3.307, 3.309. Diabetes mellitus and prostate cancer are diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  VA and private treatment records indicate the Veteran has had elevated prostate specific antigens and negative biopsies.  See e.g., VA treatment record dated March 30, 2011 and private treatment record dated May 16, 2008.  The Veteran testified and submitted statements that he has been told repeatedly that he is borderline diabetic.  See e.g., August 2012 Board hearing, VA Form 9 dated April 2012, and July 11, 2014 statement.  The Board finds that the low threshold of McClendon is met and VA examinations are necessary to determine whether the Veteran has a current prostate or diabetes mellitus Type II disability.

The Veteran additional asserts entitlement to service connection for hypothyroidism to include as secondary to herbicide exposure and COPD.  The Veteran testified his private physician told him that his hypothyroidism condition was related to Agent Orange exposure but he was not sure.  The Veteran contends his COPD onset in service and explained that he was a non-qualified swimmer due to trouble breathing in service.  The service treatment records document complaints of a productive cough and wheezing in both lungs in an August 1971 record.   As the Veteran has not been afforded VA examinations to determine the current nature and etiology of his hypothyroid condition and COPD, he must be provided such examination on Remand.  See McLendon, Supra.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records including those from the Wichita VAMC beyond August 2011.  

2.  After any development deemed necessary is completed, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current Type II Diabetes, prostate cancer, hypothyroid and COPD conditions.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

For the Veteran's claimed Type II Diabetes, prostate cancer or  hypothyroid condition, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Type II Diabetes, prostate cancer or hypothyroid condition, is caused by or etiologically related to active duty service, including exposure to herbicides. 

For the Veteran's claimed COPD, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD, is caused by or etiologically related to active duty service.

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims of service connection for Type II Diabetes, prostate cancer, hypothyroid and COPD conditions on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



